Citation Nr: 1622450	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-38 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for myofascial pain syndrome of the neck and shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to April 2000 and from August 2001 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Colombia, South Carolina.  The RO in Roanoke, Virginia has current jurisdiction over the Veteran's claim.

This matter was most recently before the Board in October 2014, at which time it was remanded for further development.  It is now returned to the Board.

The Veteran provided testimony at a January 2012 hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. In August 2014, the Veteran was notified that the VLJ who conducted the hearing was no longer employed at the Board and was afforded the opportunity for a new hearing.  The Veteran did not respond to the opportunity for a new hearing.


FINDING OF FACT

Throughout the appeal, the Veteran's myofascial pain syndrome has been manifested by symptomatology that is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time; but not symptomatology that is constant, or nearly so, and refractory to therapy.  






CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 20 percent rating for myofascial pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5025 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in January 2006, prior to the adverse determination from which this appeal originates.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in February 2006, October 2011, January 2013, and January 2016; the Board finds that those examinations, collectively, provide adequate information and clinical findings for the purpose of adjudicating the claim.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's myofascial pain syndrome of the neck and shoulders is currently assigned a 10 percent rating under Diagnostic Code 5025.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

In a May 2007 statement, the Veteran indicated that her neck and shoulder pain affected her driving, that caused pain when she drove long distances.  She indicated that sitting at a desk for periods of time caused discomfort and that her pain intensified in the winters months and in cold climates. 

In a February 2006 VA examination , the Veteran reported a tender trapezius muscle on both the left and right side that bothered her about every other day.  She reported that it flared up by cool, damp weather.  She reported that her shoulders became tighter, tense, and more tender later in the day.  She reported treatment with moist heat and by massage.  Physical evaluation revealed the trapezius muscle was tender to touch and increased by just lightly squeezing.  There was no inflammation or atrophy noted.  The cervical spine was not remarkable on examination.  The examiner concurred with the diagnosis of myofascial pain syndrome of the neck and shoulder.

In a December 2008, VA Form 9, the Veteran reported that her pain awakened her from sleep and that the pain made it difficult to get to sleep many nights. 

On VA examination in October 2011, the examination report noted that the Veteran reported having headaches, sleep disturbance, Raynaud's-like symptoms, and paresthesia.  The Veteran reported widespread and constant musculoskeletal pain the neck.  She denied unexplained fatigue, stiffness, anxiety, depression, joint pain, musculoskeletal weakness, and gastrointestinal disturbances.  She indicated that symptoms were exacerbated by the environmental stress of a drastic change in temperature, extreme cold, and physical activities.  She indicated that the symptoms were relieved by massage and heat.  She reported use of continuous treatment to control the pain.  She reported that she lost seven days of work due to her disability.  In the diagnosis section of the examination report, the examiner noted that for the claimed condition of myofascial pain syndrome, there was no diagnosis because there was no pathology to render a diagnosis.

During her January 2012 hearing, the Veteran testified that she used pain medication, heat, and warm showers to relieve the pain.   

On VA examination in January 2013, the Veteran described the pain in her shoulders like a hot knife cutting her neck and upper shoulder areas.  She reported that the shoulders were tight and more intense in cold.  She reported that she involuntarily sat with her shoulders shrugged which resulted in painful shoulders the next day.  The Veteran indicated that a lot of activity caused pain and that she used a heating pad and massager.  She reported having a crooked neck for three to four days and that she had symptoms when she over exerted.  The Veteran reported flare-ups two to three times per month with a duration of three to four days precipitated by cold weather and upper body activity.  The Veteran had normal range of motion of the neck and there were no additional limitations with repetitive-use testing.  The examiner noted localized tenderness or pain to palpation for the joint and soft tissue of the cervical spine.  The Veteran reported that she was employed as a supply technician and that sitting or typing too long bothered her.  She reported that she had to get a different chair and that bending, reaching, and holding the phone between the ear and shoulder were bothersome.

In a March 2013 VA treatment report, it was noted that the Veteran reported constant pain with no alleviating factors.  She identified movement as an aggravating factor of the pain.  She also reported experiencing sleepiness and confusion connected to the pain.

In a January 2016 VA examination, the examiner noted the Veteran had never been diagnosed with fibromyalgia.  The Veteran reported tenderness along the bilateral trapezius muscle right greater than left.  The examiner noted there was no muscle atrophy, no spasm, and no other tender points present.  The examiner noted that the Veteran did not meet the criteria for fibromyalgia.  The examiner noted that a review of the medical evidence also did not reveal that the Veteran had been treated or evaluated for fibromyalgia.  The examiner noted that according to the American College of Rheumatology (ACR), to receive a fibromyalgia diagnosis required that clinical examination and judgment have excluded other causes of chronic widespread pain.  The examiner noted that the Veteran reported pain in the low neck areas radiating to the shoulders and upper back, but she denied any other painful areas or symptoms.  The examiner noted that cervical spine imagining performed in 2013 showed degenerative disc disease of the cervical spine, not due to the service-connected myofascial condition, that could better explain the Veteran's reported symptoms.  It was the examiner's opinion that the Veteran's subjective and objective medical evidence did not meet the criteria set by the ACR for the diagnosis of fibromyalgia.

Initially, the Board notes that the Veteran maintains that she suffers from fibromyalgia.  This report is supported by a March 2013 VA treatment record.  However, more recent medical records find that she does not have fibromyalgia and that her symptomology is consistent with myofascial pain syndrome.  Nevertheless, the Board notes that most of the symptoms associated with the service-connected disorder that the Veteran reports or similar ones are contemplated in Diagnostic Code 5025.  Moreover, there is no other diagnostic code in 38 C.F.R. § 4.71a that contains as many of the symptoms as, and is more analogous to the widespread musculoskeletal symptoms that the Veteran experiences than, Diagnostic Code 5025.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  The Board therefore finds that Diagnostic Code 5025 is the most analogous and appropriate diagnostic code under which to rate the Veteran's myofascial pain syndrome.

After a review of the evidence of record, the Board finds that the Veteran is entitled to a 20 percent rating for her myofascial pain syndrome.  The Veteran has consistently reported pain in the neck and shoulders exacerbated by environmental factors, stress, and change in temperature.  The Board thus finds that throughout the appeal period the Veteran's myofascial pain syndrome is consistent with, or approximates, the criteria for a 20 percent rating for fibromyalgia.  It has been manifested by symptoms that are episodic, but present more than one-third of the time.  Hence, she is entitled to a 20 percent rating, and no higher, throughout the appeal period.  

To the extent the Veteran's symptoms appear to be constant, or nearly so, as indicated on VA examination and in the submitted statements, the evidence also indicates that her symptomatology is not refractory to therapy.  A March 2013 VA treatment record noted the Veteran indicated that she had no alleviating factors for her pain.  However, the March 2013 treatment record is inconsistent with the Veteran's reports throughout the appeal.  When taking the record as a whole, the Veteran reported the use of continuous medication and she reported  relief from pain with hot showers and massages.  As the criteria for a 40 percent rating under Diagnostic Code 5025 require that the disability be manifested by symptoms that are constant, or nearly so, and refractory to therapy, entitlement to a 40 percent rating in this case is not warranted.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

C.  Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  

In this case, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology associated with the Veteran's myofascial pain syndrome.  The evidence shows that the Veteran's disability symptoms of sleep disturbance, stiffness, paresthesias, and Raynaud's-like symptoms are contemplated by the schedular criteria identified in Diagnostic Code 5025.  The Board notes that use of continuous medication is contemplated by the schedular criteria which is consistent with the Veteran's reports of pain management.  Moreover, the schedular criteria provide for consideration of greater disability and symptoms than currently shown by the evidence.  As noted, there is no competent or credible evidence that the Veteran's symptoms are refractory to therapy.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

There is no indication that the average industrial impairment from the myofascial pain syndrome is in excess of that contemplated by the assigned rating.  Although the Veteran reported missing seven days of work due to pain, there is no lay or medical evidence to show frequent hospitalizations or that any disability caused marked interference with employment.  The effects of the myofascial pain syndrome on the Veteran's occupation are not so significant to establish entitlement to an extraschedular evaluation. 

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.   Yancy v. McDonald, 27 Vet. App. 484, 490 (2016).  (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.









	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating of 20 percent for myofascial pain syndrome of the neck and shoulders is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


